Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
RCE, received 3/1/2021, has been entered. 

Allowable Subject Matter
Claims 2-18 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest all of the limitations of independent claim 2.  Specifically, the closest prior art reference, Tohnoe et al. (US Pub. No. 2011/0244680 A1), fails to teach or suggest the method for selectively depositing a film on a first metal surface of a substrate relative to a second dielectric surface of the substrate, comprising conducting a dielectric restoration step and carrying out a plurality of deposition cycles comprising exposing the substrate to a first precursor comprising silicon to form a layer comprising silicon on the first metal surface and exposing the substrate to a second precursor comprising a metal selected from Ta, Nb, Ti, and V, wherein a thin film is selectively deposited on the first metal surface, as recited in claim 2.  Specifically, the prior art typically uses the combination of the precursors in the deposition 
Dependent claims 3-18 and 21 are allowable because they are dependent on allowable independent claim 2.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        3/17/2021